                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 JEFFERY P. JONES,

                      Plaintiff,

                      v.                           CAUSE NO.: 3:19-CV-183-PPS-MGG

 RON NEAL, et al.,

                      Defendants.

                                   OPINION AND ORDER

       Jeffery P. Jones, a prisoner without a lawyer, filed a complaint. “A document

filed pro se is to be liberally construed, and a pro se complaint, however inartfully

pleaded, must be held to less stringent standards than formal pleadings drafted by

lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and citations

omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, I must review the merits of a

prisoner complaint and dismiss it if the action is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief against a defendant

who is immune from such relief.

       In the complaint, Jones alleges that he attends chronic care appointments at the

medical department in the maximum-security unit. For these appointments, Jones was

transported from the minimum-security unit by van with his hands cuffed in front and

his ankles shackled. The floor of the van is two or three feet above ground level, and

officers assist inmates with exiting the van by providing a metal crate as a step stool.

While the metal crate moves on slippery surfaces, the officers also typically assist
inmates by holding onto their arms. On July 6, 2017, Officer Murphy and Officer Martin

did not assist Jones with exiting the van and refused his requests for help. When Jones

attempted to exit the van on his own, he lost his balance as the metal crate slipped, and

he fell and sustained injuries to his head, face, hands, wrists, and back.

       Jones asserts an Eighth Amendment claim of deliberate indifference to a

hazardous condition against Warden Neal, Officer Murphy, and Officer Martin for

allowing him to fall as he exited the van. “In order to state a claim under the Eighth

Amendment for deliberate indifference to a hazardous condition of confinement, [a

prisoner] needed only to allege that [a defendant] deliberately ignored a prison

condition that presented an objectively, sufficiently serious risk of harm.” Pyles v. Fahim,

771 F.3d 403, 409 (7th Cir. 2014). “Federal courts consistently have adopted the view

that slippery surfaces and shower floors in prisons, without more, cannot constitute a

hazardous condition of confinement.” Id. at 410. Nevertheless, prison officials “must

address easily preventable, observed hazards that pose a significant risk of severe harm

to inmates.” Anderson v. Morrison, 835 F.3d 681, 683 (7th Cir. 2016). The complaint

suggests that the hazardous condition consisted of more than a slippery surface or a wet

floor, and Jones adequately states an Eighth Amendment claim of deliberate

indifference to a hazardous condition against Officer Murphy and Officer Martin.

However, Jones does not describe how Warden Neal was personally involved in

allowing him to fall and cannot proceed against that defendant. See Burks v. Raemisch,

555 F.3d 592, 594 (7th Cir. 2009).




                                             2
       On the same day, Jones complained to Dr. Joseph Thompson about the pain

caused by the fall, and Dr. Thompson prescribed Tylenol, applied bandages to his

wounds, and ordered X-rays for the face. Thereafter, Jones received regular care,

including changes of bandages and prescriptions for Naproxen and Mobic. On July 20,

2017, spinal X-rays were ordered, which revealed multilevel disc degeneration and

lower lumbar facet arthritis. Dr. Thompson refused to offer further treatment to Jones or

to send him to an outside specialist, and Jones continues to suffer chronic headaches

and sore and stiff joints.

       Jones asserts an Eighth Amendment claim of deliberate indifference to a serious

medical need against Dr. Thompson for failing to treat his chronic headaches and

arthritis. To establish such a claim, a prisoner must satisfy both an objective and

subjective component by showing: (1) his medical need was objectively serious; and (2)

the defendant acted with deliberate indifference to that medical need. Farmer v. Brennan,

511 U.S. 825, 834 (1994). A medical need is “serious” if it is one that a physician has

diagnosed as mandating treatment, or one that is so obvious that even a lay person

would easily recognize the necessity for a doctor’s attention. Greeno v. Daley, 414 F.3d

645, 653 (7th Cir. 2005). Deliberate indifference means that the defendant “acted in an

intentional or criminally reckless manner, i.e., the defendant must have known that the

plaintiff was at serious risk of being harmed and decided not to do anything to prevent

that harm from occurring even though he could have easily done so.” Board v. Farnham,

394 F.3d 469, 478 (7th Cir. 2005) (quotation marks and citations omitted). Jones states a

plausible claim of deliberate indifference against Dr. Thompson.


                                             3
       Jones also asserts an Eighth Amendment claim of deliberate indifference to a

serious medical need against Corizon, LLC. Corporate liability exists only “when

execution of a [corporation’s] policy or custom . . . inflicts the injury.” Calhoun v. Ramsey,

408 F.3d 375, 379 (7th Cir. 2005) (quotation omitted). A corporation can be held liable for

“an express policy that, when enforced, causes a constitutional deprivation.” Id. Absent

an unconstitutional policy, corporate liability may be established with a showing of “a

widespread practice that, although not authorized by written law or express [corporate]

policy, is so permanent and well settled as to constitute a custom or usage with the

force of law.” McTigue v. City of Chicago, 60 F.3d 381, 382 (7th Cir. 1995). The policy or

custom must be the “moving force behind the deprivation of his constitutional rights.”

Johnson v. Cook Cnty., 526 F. App’x 692, 695 (7th Cir. 2013). While Jones describes

various policies or practices, he does not describe a policy or practice that caused

inadequate treatment for his chronic headaches and arthritis. As a result, Jones cannot

proceed against Corizon, LLC.

       For these reasons, the court:

       (1) GRANTS Jeffery P. Jones leave to proceed on an Eighth Amendment claim

against Officer Murphy and Officer Martin for acting with deliberate indifference to a

hazardous condition by allowing him to fall as he exited the van on July 6, 2017;

       (2) GRANTS Jeffery P. Jones leave to proceed on an Eighth Amendment claim

against Dr. Joseph Thompson for acting with deliberate indifference to a serious

medical need by failing to treat his chronic headaches and back arthritis;

       (3) DISMISSES Ron Neal and Corizon, LLC;


                                              4
      (4) DISMISSES all other claims;

      (5) DIRECTS the clerk and the United States Marshals Service to issue and serve

process on Officer Murphy, Officer Martin, and Dr. Joseph Thompson at the Indiana

Department of Correction with a copy of this order and the complaint (ECF 1) as

required by 28 U.S.C. § 1915(d); and

      (6) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), that Officer Murphy, Officer

Martin, and Dr. Joseph Thompson respond, as provided for in the Federal Rules of Civil

Procedure and N.D. Ind. L.R. 10.1, only to the claims for which Jeffery P. Jones has been

granted leave to proceed in this screening order.

SO ORDERED.

ENTERED: June 27, 2019

                                                /s/ Philip P. Simon
                                                PHILIP P. SIMON, JUDGE
                                                UNITED STATES DISTRICT COURT




                                            5
